DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eroz, Mustafa et al. (US 20050060635 A1, hereafter referred to as Eroz).

Rejection of claims 1:
Eroz teaches A transmitter for a broadcast signal, comprising: an LDPC encoder configured to generate an LDPC codeword having a length of 16200 and a code rate of 3/15 by performing accumulation with respect to memory initialized to 0, using a sequence corresponding to a parity check matrix (PCM); and, a modulator configured to generate a modulated signal corresponding to the LDPC codeword (paragraph [0034] and [0056]-[0057] on respective pages 3 and 6; and, Figures 2A, 2B, 2C and 2D in Eroz teaches A transmitter 200 for a broadcast signal, comprising: an LDPC encoder 209 configured to generate an LDPC codeword having a length of 16200 and a code rate of 1/5 = 3/15 by performing accumulation with respect to memory initialized to 0, in order to initialize parity bits p0, p1  p2,…, pnldpc -kldpc - 1 to zero, using a sequence/the Sequence of Table 14 corresponding to a parity check matrix; and, a modulator 205 configured to generate a modulated signal corresponding to the LDPC codeword).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 9705529 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the current application recites the following limitations:
Claim 1 of US Patent Number US 9705529 B2 recites the following limitations:
an LDPC encoder configured to generate an LDPC codeword having a length of 16200 and a code rate of 3/15 by performing accumulation with respect to memory initialized to 0, using a sequence corresponding to a parity check matrix (PCM)
a first memory configured to store a low-density parity check (LDPC) codeword having a length of 16200 bits and a code rate of 3/15, wherein the LDPC codeword is generated by performing accumulation at parity bit addresses of a memory using a sequence corresponding to a parity check matrix (PCM) after initializing the memory with 0,
a modulator configured to generate a modulated signal corresponding to the LDPC codeword
wherein the interleaving sequence is for a case where the 256-symbol mapping is employed and the modulated signal output from the modulator corresponds to a transmission signal, the transmission signal being transmitted to a reception device



Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 9490846 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the current application recites the following limitations:
Claim 1 of US Patent Number US 9490846 B2 recites the following limitations:
an LDPC encoder configured to generate an LDPC codeword having a length of 16200 and a code rate of 3/15 by performing accumulation with respect to memory initialized to 0, using a sequence corresponding to a parity check matrix (PCM)
first memory configured to store an LDPC codeword having a length of 16200 and a code rate of 3/15; second memory configured to be initialized to 0
a modulator configured to generate a modulated signal corresponding to the LDPC codeword
Error correction codes are designed to protected transmitting data; hence, modulating the codeword generated by the encoder of claim 1 in US Patent Number US 9490846 B2 would be an obvious application.


 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10447304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the current application recites the following limitations:
Claim 1 of US Patent Number US 10447304 B2 recites the following limitations:
an LDPC encoder configured to generate an LDPC codeword having a length of 16200 and a code rate of 3/15 by performing accumulation with respect to memory initialized to 0, using a sequence corresponding to a parity check matrix (PCM)
initializing first memory configured to store an LDPC codeword having a length of 16200 and a code rate of 3/15, and second memory; generating the LDPC codeword corresponding to information bits by performing accumulation of at least one of bits from the first memory at parity bit addresses of the second memory, the parity bit addresses being updated using numbers of a sequence, the sequence being equivalent to a parity check matrix (PCM)
a modulator configured to generate a modulated signal corresponding to the LDPC codeword
generating a transmission signal based on the LDPC codeword, the LDPC codeword including parity bits for correcting errors occurring over a physical channel; and transmitting, using an antenna, the transmission signal over the physical channel



Cited Prior Arts
US 9705529 B2 is directed to an LDPC encoder comprising a first memory configured to store a low-density parity check (LDPC) codeword having a length of 16200 bits and a code rate of 3/15, wherein the LDPC codeword is generated by performing accumulation at parity bit addresses of a memory using a sequence corresponding to a parity check matrix (PCM) after initializing the memory with 0; and, was used in a double patenting rejection, above.
US 9490846 B2 is directed to an LDPC encoder comprising first memory configured to store an LDPC codeword having a length of 16200 and a code rate of 3/15; second memory configured to be initialized to 0; and, was used in a double patenting rejection, above.
US 10447304 B2 is directed to a method for generating an LDPC codeword comprising the following steps: initializing first memory configured to store an LDPC codeword having a length of 16200 and a code rate of 3/15, and second memory; generating the LDPC codeword corresponding to information bits by performing accumulation of at least one of bits from the first memory at parity bit addresses of the second memory, the parity bit addresses being updated using numbers of a sequence, the sequence being equivalent to a parity check matrix (PCM); and was used in a double patenting rejection, above.
US 20130297992 A1 is directed to an LDPC encoder which encodes information bits into a cord word whose code length is 16200 bits and code rate is 4/15; and, is a good 102 reference as well as a teaching reference.
US 20130290816 A1 is directed to an encoder  that performs LDPC coding in which a code length is 16200 bits and a coding rate is 4/15 based on a parity check matrix of an LDPC code; and, is a good 102 reference as well as a teaching reference.
US 20050060635 A1 is directed to an LDPC encoder using that outer BCH code; and, was used in a 2 rejection, above.
US 20040054960 A1 is directed to an LDPC decoder for generating, based on the information bits, 16,000 Low Density Parity Check (LDPC) coded bits according a parity check matrix of short LDPC codes; and is a good 102 reference as well as a teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112